FILED

~ ":'111
UNITED STATES DISTRICT COURT cl   " "
Brk, U.S. Dlstnct & Bankru

FCR THE DISTR1CT CF C()LUMBIA Courts for the District of Co|uiiif)i(a
SHIRON BROWN,
Plaintiff, 
v. : Civil Action No. ll  3

VINCENT GRAY,

Defendant.

MEMORANDUM OPINION
For purposes of this Memorandum Opinion, the Court consolidates six complaints and

applications to proceed in forma pauperz`s. Each complaint names a single defendant for whom
plaintiff supplies a District of Columbia address, and the maximum amount plaintiff demands in
damages is $40,000. ln no case does plaintiff establish federal question jurisdiction, see 28
U.S.C. § 1331, or diversity jurisdiction, see 28 U.S.C. § 1332. Accordingly, the Court will
dismiss these complaints for lack of subject matter jurisdiction.

An Order accompanies this Mem0randum Opinion.

51

United tat istrict judge

DATE; 7/;7/,,

Attachment A